Citation Nr: 0828889	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-20 884	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as secondary to ionizing radiation.

2.  Entitlement to service connection for hypertension, to 
include as secondary exposure to ionizing radiation. 

3.  Entitlement to service connection for hepatitis C, to 
include as secondary to exposure to ionizing radiation.  

4.  Entitlement to service connection for skin rash/benign 
growths of skin/chloracne (claimed as unspecified 
disability), to include as secondary to exposure to 
herbicides. 

5.  Entitlement to service connection for bilateral plantar 
warts.

6.  Entitlement to service connection for bilateral pes 
planus (claimed as bilateral foot arches).  

REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  The veteran also served various periods of active duty 
for training (ACDUTRA) during Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction over the veteran's claims file 
was later transferred to the Louisville, Kentucky RO.  

The veteran was afforded a travel Board hearing in June 2008.  
A transcript of the testimony offered at this hearing has 
been associated with the record.  

The issues of service connection for bilateral plantar warts 
and bilateral pes planus (claimed as bilateral foot arches) 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the June 2008 Board hearing, prior to the promulgation of 
a decision in the present appeal, the veteran withdrew his 
Substantive Appeal with respect to the issues of entitlement 
to service connection for type 2 diabetes, hypertension, 
hepatitis C and a skin rash.


CONCLUSION OF LAW

With respect to the issues of entitlement to service 
connection for type 2 diabetes, hypertension, hepatitis C and 
a skin rash, the criteria for withdrawal of the veteran's 
Substantive Appeal have been met.  38 U.S.C.A. §§ 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the December 2003 rating decision currently on appeal, the 
RO denied the veteran's claims of entitlement to service 
connection for type 2 diabetes, hypertension, hepatitis C and 
a skin rash.

At the June 2008 hearing the veteran requested that his 
appeal of the denials of entitlement to service connection 
for type 2 diabetes, hypertension, hepatitis C and a skin 
rash be withdrawn.  

An appellant may withdraw his appeal on the record at a 
hearing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2007).  When an appellant does so, the 
withdrawal effectively creates a situation where there is a 
failure to allege error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review an appeal.  A dismissal is appropriate in such a case.  
38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, the appeal 
with respect to the issues of entitlement to service 
connection for type 2 diabetes, hypertension, hepatitis C and 
a skin rash is dismissed.


ORDER

The appeal of the claims of entitlement to service connection 
for type 2 diabetes, hypertension, hepatitis C and a skin 
rash is dismissed.


REMAND

At the June 2008 Board hearing, the veteran indicated that he 
had recently received VA treatment with respect to his 
claimed disabilities and that the records associated with 
this treatment had not yet been associated with the claims 
file and considered by the RO.  Current diagnosis of the 
claimed disorders is at issue.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Hence, VA has a duty to seek these records.  38 
C.F.R. § 3.159(c) (2007).

Also, at the June 2008 hearing the veteran indicated that he 
had been released from U.S. Army Reserve service due to foot 
trouble sometime in the 1970s or 1980s.  A review of the 
record discloses only an examination report and report of 
medical history dated in January 1985 related to enlistment 
in the U.S. Army Reserves.  There are possibly outstanding 
Reserve records; accordingly, VA must attempt to obtain them.  
38 C.F.R. § 3.159(c)(2) (2007).

A December 2005 VA social work telephone note shows that the 
veteran had then recently applied for Social Security 
Administration (SSA) disability benefits.  At his June 2008 
hearing the veteran testified that he was not then working 
and was disabled.  He indicated that he was disabled due to 
problems with his feet.  Appropriate action to obtain all 
records associated with any Social Security claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (VA must obtain records form the SSA and give 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits).  There is 
no indication that any effort has been made to obtain this 
evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith.

2.  Attempt to obtain from SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits.  If 
such records are unavailable a notation to 
that effect should be made in the claims 
file.

3.  Attempt to obtain copies of the 
veteran's personnel and service treatment 
records from his U.S. Army Reserve Unit.  
If no records are available, this should 
be documented in the claims folder and the 
AMC/RO should notify the veteran that it 
was unable to obtain any service medical 
records or personnel records from his U.S. 
Army Reserve Unit.

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


